Citation Nr: 1018566	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  03-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to November 
1953.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2008, at which time the Veteran's claim 
was denied.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Veteran and VA filed a Joint Motion for Remand with the 
Court.  In a December 2008 Order, the Court remanded the 
claim to the Board for compliance with the instructions in 
the Joint Motion for Remand.

In January 2008, the Board directed that the RO determine 
whether the Veteran wished to pursue the following claims: 
entitlement to service connection for coronary artery disease 
and hypertension (claimed as heart condition); entitlement to 
service connection for a neuropsychiatric condition; 
entitlement to service connection for scars of the upper 
arms; entitlement to service connection for lumbosacral 
fibromyositis (claimed as inflammation of the skeletal system 
and muscles); and whether new and material evidence had been 
submitted to reopen a claim for service connection for 
residuals of a ganglion scar of the right hand.  However, the 
record does not reflect any such development and, as such, 
these issues are again REFERRED to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

As entitlement to compensation for varicose veins of the 
right leg has already been established and an increase in the 
severity of the disability is at issue, "the relevant 
temporal focus... is on the evidence concerning the state of 
the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim."  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. 505.

In May 2005, the Board remanded this matter for additional 
development, to specifically include the collection of 
records from the Social Security Administration (SSA) and the 
provision of a VA examination.  An examination of the 
Veteran's service-connected right leg vein disability was 
conducted in May 2006.  The AMC requested the Veteran's SSA 
records in September 2005, but was notified that same month 
that the records had been destroyed.  As observed in the 
December 2008 Joint Motion for Remand, the claims file does 
not reflect that the Veteran was informed that his SSA 
records had been destroyed.  

Pursuant to 38 C.F.R. § 3.159(e)(1) (2009), when VA is unable 
to obtain Federal records, it must provide written notice to 
the Veteran identifying the records, explaining the efforts 
taken to obtain the records, describing VA's intended further 
actions on the claim, and stating that he is ultimately 
responsible for providing the evidence.  As there is no such 
notification in the claims file, this matter must be remanded 
for the provision of a letter that is compliant with 38 
C.F.R. § 3.159(e)(1).

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment, identified 
private records, and other federal records.  The Board 
observes that the most recent VA medical records within the 
claims file are dated November 2005.  The RO/AMC must attempt 
to obtain this evidence while the appeal is in remand status.  
The Board also notes that there are no private medical 
records dated after 2002 within the claims file.  The RO/AMC 
also must determine whether any additional private records 
should be obtained.


Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to exact nature, or severity, of a disability.  See 
also 38 C.F.R. § 3.159 (2009).  VA has the authority to 
schedule a compensation and pension examination when such is 
deemed necessary, and the Veteran has an obligation to report 
for that examination.

The Veteran was last afforded a VA examination for his right 
leg varicose vein disability in May 2006.  As more than four 
(4) years have passed since that examination and the Veteran, 
through his authorized representative, has alleged that this 
disability has worsened, the Board finds that an additional 
examination is warranted to determine its current severity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
VA treatment (after November 2005) and 
private medical treatment after 2002.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.

2.  Concurrent with the above-directed 
development, the RO/AMC must provide the 
Veteran with a letter informing him of 
the unavailability of his SSA records.  
Pursuant to 38 C.F.R. § 3.159(e)(1), the 
letter must explain the efforts taken to 
obtain the records, describe VA's 
intended further actions on the claim, 
and inquire as to whether he has any 
copies of the records that he can submit 
directly to VA (noting that he is 
ultimately responsible for providing the 
evidence). 

3.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his right leg vein 
disability.  The following considerations 
will govern the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected right leg vein 
disability.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of pertinent evidence 
of record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should 
explain why and so state. 

c.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

5.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim for an 
increased evaluation.  The RO/AMC must 
consider the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the Veteran's service-
connected disability.  The Veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


